Citation Nr: 1524939	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-25 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for service-connected multifocal partially calcified pleural plaques.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from December 1956 to March 1960 and from April 1961 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for multifocal partially calcified pleural plaques and assigned a 30 percent rating effective June 2, 2009.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in August 2013.  A copy of the hearing transcript is of record.  The claim was then remanded by the Board in May 2014 for additional development.

In a May 2015 statement, the Veteran argued that he can no longer be employed due to his lung condition.  In the context of an increased rating claim, evidence of unemployability due to service-connected disabilities may raise a derivative claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2011).  This derivative claim is part and parcel of the claim for a higher rating, and therefore the Board can exercise jurisdiction over it.

The issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD) and bronchial issues as secondary to has been raised by the record in the May 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  It has been adjudicated through the electronic Veterans Benefits Management System (VBMS).  It is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected lung disorder (multifocal partially calcified pleural plaques) is more disabling than currently evaluated.  As noted in the prior remand, the Veteran has other nonservice-connected lung disorders, including chronic obstructive pulmonary disease (COPD), emphysema, and bronchitis. 

Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14.  In other words, symptoms from a nonservice-connected lung disorder may not be considered when evaluating the service-connected pleural plaques.  However, the United States Court of Appeals for Veterans Claims (Court) has held that when it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require VA adjudicators to resolve this doubt in the Veteran's favor and for all intents and purposes attribute any signs and symptoms in question to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In order to obtain an accurate picture of the Veteran's service-connected disability, the Veteran was scheduled for a VA examination, which was conducted in April 2015.  This examiner stated that all symptoms of impaired lung function in this Veteran were more likely than not related to nonservice-connected COPD.  He stated that pleural plaques first noted in 2002 were stable and unchanged in size since that time. The Veteran's pulmonary function tests (PFTs) only documented obstructive defects.  Extensive pleural plaques, i.e., the service-connected condition, are associated with restrictive defects, which Veteran did not have.  The examiner cited to treatise evidence as support for his explanation.

The Board also notes that these conclusions are generally supported by the other records contained in the file.  Private records dated December 2013 indicate that the Veteran had significant asbestos-related pleural plaques which had not changed over the past several years, and that his examination suggested severely reduced pulmonary function from COPD.  Additional records from August 2013 noted that while the Veteran had lost about 20 percent more lung function since February 2008, this occurred in an obstructive, rather than a restrictive, pattern.

Based on this evidence, the Board finds that impairment from the Veteran's service-connected pleural plaques can be distinguished from impairment associated with nonservice-connected COPD.

However, the Veteran has asserted that his COPD and bronchitis are associated with his service-connected pleural plaques.  During his August 2013 hearing, he and his representative indicated that his asbestos-related condition had led to other problems such as bronchitis and COPD.  Moreover, in his May 2015 statement, the Veteran again asserted that COPD and "bronchial issues" were side effects to his asbestos-related condition.  As noted in the Introduction section, the Board has concluded that the issue of entitlement to service connection for COPD and bronchial issues as secondary to multifocal partially calcified pleural plaques has been raised.

Unfortunately, this means that adjudication of the pending claim for an increased initial rating for multifocal partially calcified pleural plaques cannot be completed, as the decision regarding service connection for COPD and bronchial issues would impact any potential rating assigned for that service-connected condition.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Therefore, the increased rating claim on appeal must be remanded to allow for adjudication of the newly-raised service connection claim.  Parker v. Brown, 7 Vet. App. 116 (1994) (considering intertwined claims concurrently, rather than separately, avoids piecemeal adjudication of claims with common parameters).

Finally, with respect to the issue of a TDIU, the Veteran must be notified of the criteria and types of evidence necessary for establishing this benefit.  He should also be afforded the opportunity to submit a VA Form 21-8940, Application for Increased Compensation Based on Individual Unemployability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran and his representative a letter explaining how to establish entitlement to a TDIU and requesting that he furnish any other information and/or evidence pertinent to this derivative TDIU claim.  Ask that he complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.

2.  Then, after adjudicating the Veteran's newly-raised claim for service connection for COPD and bronchial issues, readjudicate the Veteran's claim for entitlement to an initial rating higher than 30 percent for service-connected multifocal partially calcified pleural plaques, and adjudicate his derivative claim for a TDIU, to include any additional development that may be warranted for those issues.

If any of these claims are not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case (SSOC) concerning these claims and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






